NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VINCENT C. WHITE,                               No.    18-55691

                Plaintiff-Appellant,            D.C. No. 2:16-cv-08875-PA-AGR

 v.
                                                MEMORANDUM**
BARBARA M. BARRETT*, Secretary,
United States Air Force,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                             Submitted July 14, 2020***

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Vincent C. White appeals pro se from the district court’s summary judgment

in his employment action alleging violations of Title VII and the Age



      *
            Barbara M. Barrett has been substituted for her predecessor, Deborah
James, as Secretary of the United States Air Force under Fed. R. App. P. 43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Discrimination in Employment Act (“ADEA”). We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Am. Tower Corp. v. City of San Diego, 763

F.3d 1035, 1043 (9th Cir. 2014). We affirm.

      The district court properly granted summary judgment on White’s disparate

treatment and retaliation claims because White failed to raise a genuine dispute of

material fact as to whether defendant’s legitimate, nondiscriminatory reasons for

not hiring him were pretextual. See Wallis v. J.R. Simplot Co., 26 F.3d 885, 888-

91 (9th Cir. 1994) (setting forth McDonnell Douglas burden-shifting framework

for a Title VII claim; explaining that the framework also applies to an ADEA

claim); see also Nilsson v. City of Mesa, 503 F.3d 947, 953-55 (9th Cir. 2007)

(setting forth requirements for retaliation claim).

      The district court properly granted summary judgment on White’s disparate

impact claims because White failed to raise a genuine dispute of material fact as to

whether defendant’s facially-neutral employment practices had a significantly

disproportionate impact on any protected class. See Stout v. Potter, 276 F.3d 1118,

1121-22 (9th Cir. 2002) (describing prima facie case of disparate impact).

      The district court did not abuse its discretion by denying White’s motion

under Federal Rule of Civil Procedure 56(d) because White failed to comply with

the requirements of Rule 56(d). See Family Home & Fin. Ctr., Inc. v. Fed. Home

Loan Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008) (setting forth standard of


                                           2                                 18-55691
review and requirements for a party seeking a continuance to conduct additional

discovery essential to oppose summary judgment).

      The district court did not abuse its discretion by denying White’s motion for

reconsideration because White failed to demonstrate any grounds for relief. See

Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and explaining circumstances

warranting reconsideration).

      We reject as without merit White’s contention that the district court should

have entered a spoliation of evidence order.

      AFFIRMED.




                                         3                                   18-55691